McGuane, J.
This matter was a civil motor vehicle infraction for speeding. After a hearing by the Clerk-Magistrate the matter was appealed to a Justice of the Westfield Court. After hearing by the Justice, the defendant was found responsible. He has appealed to this Court claiming his right to a jury trial was denied.
In order to emphasize the position of this Appellate Division and to educate the potential litigants, I am going to repeat the concise and instructional decision recently rendered on this issue in the case of Commonwealth v. Mongardi, 1987 Mass App. Dec. (West Dist. No. CMVI 04). Judge Dohoney’s opinion pertaining to the issue of Jury Trial is as follows:
Originally all violations of Motor Vehicle laws were criminal in nature, and therefore every defendant was thereby entitled to a trial by jury. Gradually the General Court began to classify some of these matters as ‘Civil’ and has made trial by jury less available. The most recent legislative changes have completely eliminated the right to a Jury Trial. See Stat. 1985, Chap. 794. Recognizing the strong presumption in favor of constitutionality of legislative enactments (See Verrochi v. Commonwealth, 394 Mass. 633 (1985) and recognizing the constitutionality of‘Civil’ penalties of greater sums than are involved here, (See Opinion of the Justices. 375 Mass 795 1978) we are confident that there is no right to a Jury Trial for a Civil Motor Vehicle Infraction.
There being no error, the appeal is dismissed.